UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6347


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

ALBERT CHARLES BURGESS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Graham C. Mullen,
Senior District Judge. (1:09-cr-00017-GCM-DLH-1; 1:12-cv-00375-
GCM)


Submitted:   May 19, 2015                      Decided:   May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. Thomas Richard
Ascik, Amy Elizabeth Ray, Assistant United States Attorneys,
Asheville, North Carolina; Kimlani M. Ford, Cortney Randall,
Edward R. Ryan, Assistant United States Attorneys, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Albert Charles Burgess, Jr., seeks to appeal the district

court’s orders dismissing his 28 U.S.C. § 2255 (2012) motions.

The orders are not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.               28     U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue       absent     “a    substantial       showing      of      the     denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,        537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Burgess has not made the requisite showing.                               Accordingly, we

deny    a    certificate       of   appealability       and      dismiss     the     appeal.

We dispense       with      oral    argument      because     the    facts     and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3